Citation Nr: 0631107	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected residuals of 
Caldwell-Luc procedure.

2.  Entitlement to service connection for treatment purposes 
for residuals of dental trauma.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to July 1962. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In June 2005 the case was 
remanded for further development.  

The veteran's claims seeking dental treatment were previously 
denied by the RO in July 1982 and May 1988 essentially 
because they were not timely filed.  (It is unclear whether 
he was provided notice of appellate rights with respect to 
those denials.)  Regardless, his current dental claim 
proposes a new alleged theory of entitlement, i.e., that his 
dental disability resulted from trauma in service.  

In a January 2003 statement, the veteran (through his 
representative) raised the issue of entitlement to a 
compensable rating for residuals of a Caldwell-Luc procedure.  
Also in March 2004, the veteran submitted a statement 
asserting a claim of service connection for residuals of a 
neck injury, along with medical evidence regarding the neck.  
These matters have not been addressed by the RO, and are 
referred to the RO for any appropriate action.


The issue of entitlement to service connection for residuals 
of dental trauma is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran is any action on his part is required.


FINDING OF FACT

Sleep apnea was not manifested in service; there is no 
competent evidence showing such disability and no evidence 
that such disability might be related to the veteran's 
service or to his service connected residuals of Caldwell Luc 
procedure.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service connection 
for sleep apnea.  A February 2003 letter from the RO 
explained what the evidence needed to show to substantiate 
the claim for direct service connection.  It also explained 
his and VA's responsibilities in claims development.  An 
April 2003 letter explained the evidence necessary to 
substantiate a secondary service connection claim.  While 
these letters did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, they explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  An October 2005 
letter advised the veteran to submit information that he had 
not already submitted.  Together, this was equivalent to 
advising him to submit everything in his possession pertinent 
to the claim.  The April 2003 rating decision, a May 2003 
statement of the case (SOC) and an April 2006 supplemental 
SOC (SSOC) provided the text of other applicable regulations 
and explained what the evidence showed and why the claim was 
denied.  Although the veteran was not provided notice 
regarding criteria for rating sleep apnea and effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) such notice would only be relevant if the benefit 
sought was being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was provided a VA 
dental evaluation.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that on entrance examination 
in July 1959, the veteran's teeth were noted to be normal 
with none missing.  In October 1959 a dental X-ray showed 
malocclusion of tooth number 14 and unrestorable caries on 
tooth number 14.  As a result of the unrestorable caries, the 
tooth was surgically extracted.  In the process of the 
extraction, the root of the tooth fell into the left 
maxillary antrum.  Consequently, a Caldwell-Luc operation was 
performed in the dental clinic in November 1959 to remove the 
root and after the procedure the veteran was admitted to the 
hospital for purposes of recovery.  Four days later, his 
progress was found to be excellent and he was discharged to 
duty and outpatient care.  Subsequent treatment records show 
extraction of additional teeth.  On separation examination in 
April 1962, teeth 1, 14, 16, 17 and 31 were noted to be 
missing.  Service medical records do not reveal that the 
veteran had any sleep related problems.

In an August 1989 letter, a private dentist, Dr. D indicated 
that the veteran had been a patient in his practice since May 
1978.  The major original complaint reported by the veteran 
was sensitivity in the maxillary left quadrant.  Tooth 14 was 
missing and reported to be accidently injured during basic 
training while in the military and treatment was complicated 
by a fractured root tip into the sinus cavity.  Over the 
years the veteran had had continuous sinus problems and 
sensitivity in the left maxillary area.  The situation was 
further complicated by the failure to replace tooth 14.  The 
movement of adjacent teeth created malocclusion and 
tempomandibular joint dysfunction (TMJ).  Dr. D indicated 
that occlusion should have been restored many years prior.  

In a January 2003 statement the veteran's representative (on 
his behalf) raised claims of service connection for sleep 
apnea and entitlement to dental treatment.  

In a February 2003 letter, the veteran's wife asserted that 
the veteran snored loudly at night and often stopped 
breathing while asleep.  During the day the veteran would 
often suffer from sleepiness, irritability, difficulty 
concentrating and forgetfulness.  It had only been recently 
that the wife discovered that the veteran's behavior had a 
specific medical name, i.e., sleep apnea.  She felt that the 
sleep apnea was related to his sinus condition and the 
medication he took.

On March 2006 VA dental examination the examiner commented 
that he had reviewed the claims file, including the notes of 
the veteran's Caldwell Luc procedure.  In a subsequent April 
2006 addendum the examiner indicated that there was no 
evidence that the Caldwell Luc procedure caused the veteran's 
sleep apnea and it was not likely that such procedure would 
result in sleep apnea.   


III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Sleep Apnea

The evidence of record does not show that the veteran has a 
current medical diagnosis of sleep apnea.  The only evidence 
of record of sleep apnea is in the February 2003 report of 
the observations of the veteran's wife.  As a layperson, her 
report is not competent evidence of a medical diagnosis. 
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of evidence of proof of a current disability, 
there can be no valid claim for service connection (See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the analysis of this claim need proceed no 
further.  However, it is also noteworthy that there is no 
competent evidence of record that any current sleep apnea 
would be related to the veteran's service or to his service 
connected Caldwell Luc procedure.  The March 2006 VA examiner 
specifically found that that there was no evidence that the 
Caldwell Luc procedure caused any sleep apnea and that it was 
not likely that such procedure would result in sleep apnea.  

Given that there is no competent evidence (medical diagnosis) 
of a sleep apnea disability, and no competent evidence that 
any such disability might be related to service or to the 
veteran's service connected Caldwell Luc procedure residuals, 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.  


ORDER

Service connection for sleep apnea, to include as secondary 
to service-connected residuals of Caldwell-Luc operation is 
denied.  

REMAND

The RO appropriately completed the primary development asked 
for in the Board's June 2005 remand by requesting that the 
veteran identify all sources of treatment he received for his 
claimed disabilities and by affording him a VA dental 
examination.  However, in the April 2006 SSOC the RO 
readjudicated the veteran's claim for sleep apnea (and also a 
claim for service connection for jaw and chin injury) but did 
not readjudicate his claim for service connection for dental 
disability.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, given that the June 2005 Remand specifically 
instructed the RO to readjudicate both claims on appeal (i.e. 
the claim for sleep apnea and the claim for dental 
disability), the Board has no alternative but to remand this 
claim for readjudication.  

Additionally, the RO has not provided the veteran complete 
VCAA notice pertaining to his claim for dental disability, 
and this deficiency should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA notice in 
the form of a specific notice letter that is in 
full compliance with the applicable statutes, 
implementing regulations, and precedent 
interpretative decisions of the United States Court 
of Appeals for Veterans Claims and the United 
States Federal Circuit (specifically including 
notice of the evidence necessary to substantiate 
his claim for dental injury due to trauma for 
treatment purposes; notice of his and VA's 
responsibilities in claims development; notice to 
submit everything in his possession pertinent to 
his claim and notice regarding effective dates of 
awards and the criteria for rating the disability 
in question in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO should 
append to this notice a copy of the pertinent
regulations applicable to his claim for dental 
treatment 
(i.e. 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161).  
He should have ample opportunity to respond.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


